Citation Nr: 1136316	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  09-06 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Whether RO decisions in January 1987 and August 1987 can be revised on the basis of clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from May 13, 1986 to June 20, 1986.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In July 2007, the Veteran appeared before the undersigned Veterans law Judge by way of a videoconference hearing and gave sworn testimony.  A transcript of the hearing is in the claims folder.  

In September 2007, the Board rendered a decision on these claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2009, the Court vacated and remanded the Board decision of September 2007.  

In May 2009, the Board remanded the case, in part, to afford the Veteran an opportunity to obtain representation.  A representative has entered an appearance on behalf of the Veteran and has made presentations supporting the claims.  The May 2009 remand also requested the agency of original jurisdiction (AOJ) to provide required notices and readjudicate the case.  The Court has held that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders and that VA has a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, it is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As discussed below, the AOJ has substantially complied with the development requested by the Board's remand.  So, the Board now proceeds with its review of the appeal.  

In January 2011, the RO denied service-connection for an acquired psychiatric disability by various diagnoses.  A notice of disagreement with that decision is not of record, so the matter is not on appellate status before the Board.  


FINDINGS OF FACT

1.  The Veteran had a back disorder, spondylolysis and spondylolisthesis, prior to service.  

2.  The Veteran's pre-existing back disorder was symptomatic in service consistent with the natural progress of the defects.  

3.  The Veteran's pre-existing back disorder did not increase in severity beyond its natural progression during service.  

4.  The Veteran did not sustain a chronic superimposed back injury during his active service.  

5.  In January 1987, the RO notified the Veteran that his claim could not be granted because he had failed to report for a scheduled examination.  The notice was sent to the Veteran at his address of record; he received it; and it was not returned.  An August 1987 rating decision confirmed and continued the determination that the claim could not be granted without further development.  

6.  The address change dated in October 1986 was received by VA years later and was not in the record in 1986 or 1987.  

7.  At the time of the January 1987 notice letter and August 1987 rating decision, the record contained a preponderance of evidence showing that the back disorder existed before service and did not increase in severity during service.  

8.  The Veteran failed to report for a scheduled examination and did not contact VA within the year after the examination was scheduled.  


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(16), 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

2.  The criteria for CUE in the RO decisions of January 1987 and August 1987 are not met.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that a back disorder was incurred or aggravated during his active service.  The Board has reviewed the entire record.  However, that extensive record will not be repeated here.  This decision is limited to the evidence the Board finds to be pertinent.  The Board specifically finds that any evidence not discussed does not support the claim or has been addressed elsewhere.  For example, the evidence pertinent to the Veteran's psychiatric disorder will not be discussed.  For another example, the Veteran has submitted numerous written statements that are repetitious and needed not be repeated repeatedly.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

A notice that fully complied with the requirements of the VCAA was sent to the claimant in April 2010.  Thereafter, he was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  This cured any notice defects before the agency of original jurisdiction (AOJ) readjudicated the case by way of a supplemental statement of the case issued in April 2011.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The May 2010 Board remand directed the AOJ to issue VCAA notice informing the Veteran of the information necessary to: 

a.  substantiate his claim, and tell him which evidence will be gathered by VA and which evidence he must provide; 
b.  show CUE in the 1987 RO decisions; 
c.  reopen a claim for service connection for his back disorder;  
d.  comply with the notice requirements expressed by the Court in Dingess.  

Item "a," above was complied with in the April 2010 VCAA notice letter that provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The other items were not done.  Nevertheless, the Veteran was not prejudiced by the lack of notice.  

Item "b" told the AOJ to inform the Veteran of the information needed to show CUE in the 1987 RO decisions.  That would have amounted to telling him that CUE was based on the record and that there was no additional information he could submit to support his CUE claim.  The AOJ did not do this but the Veteran was not prejudiced, because there was nothing else he could have submitted to support the CUE claim.  

Item "c" told the AOJ to notify the Veteran of the information needed to reopen the claim.  However, that point is moot, because the AOJ reopened the claim as having been previously abandoned.  The Board has reviewed the AOJ's actions in this regard and agrees that the claim has been properly reopened.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Consequently, the Veteran does not need to be notified of the evidence needed to reopen the claim.  

Item "d" was to provide notice regarding potential ratings and effective dates in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This was not done, but the Veteran was not prejudiced because the claim is being denied and neither a rating nor an effective date will be assigned.  

The Board finds that VA has complied with the notice requirements of VCAA and has substantially complied with the Board's remand.  See Stegall, Dyment.  Thus, VA has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had VA examinations and medical opinions have been obtained.  He has also been afforded RO and Board hearings.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Merits of the Current Back Claim

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Under VA law, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment. 38 U.S.C.A. §§ 1111, 1137. In order to rebut the presumption of soundness, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003)..

Private X-ray studies, dated in April 1984, before service, show that the Veteran had bilateral spondylolysis at level L5 (the fifth lumbar vertebra) and there was a grade I spondylolisthesis of vertebra L5 on S1 (the first sacral segment).  

Spondylolysis is the degeneration or deficient development of a portion of the vertebra; it commonly involves the pars interarticularis, which can result in spondylolithesis.  STEDMAN'S MEDICAL DICTIONARY, 1678 (27th ed., 2000).  Spondylolithesis is the forward movement of the body of one of the lower lumbar vertebrae on the vertebra below it or upon the sacrum.  STEDMAN'S MEDICAL DICTIONARY, 1678 (27th ed., 2000).  

An electromyogram study was also done at a private hospital in April 1984.  It was interpreted as showing a very mild injury to the axions of the right L5 nerve root.  The changes were compatible with very mild right L5 radiculopathy.  

The Veteran was again seen at the private hospital in September 1985.  It was reported that he was 17 years old and, at age 12, had been injured by a car.  He had had back pain since that time.  He complained of back pain that came around the front midline and involved the costal cartilage.  It bothered him at night, so he could not lay on his back or side without pain.  It was noted that he had bilateral spondylolysis with grade I spondylolisthesis.  Objectively, the Veteran had pain to palpation throughout his lower back.  There was a full range of motion.  The assessment was bilateral spondylolysis with grade I spondylolisthesis with persistent back pain.  Physical therapy was recommended.  

The above records are competent because they were made by medical professionals.  They are credible because they were made in the course of treating the Veteran for his physical complaints.  This competent and credible medical evidence (along with service records, discussed below, showing no aggravation of a back disability during service) provides persuasive evidence that bilateral spondylolysis with grade I spondylolisthesis with persistent back pain existed prior to service and any presumption to the contrary is rebutted.  38 U.S.C.A. § 1111 (West 2002).  

In April 1986, the Veteran was examined for service.  He did not report his childhood car accident, his back symptoms, or his back treatment in 1984 or 1985.  To the question "Have you ever had or have you now: recurrent back pain?" the Veteran responded "No."  To the question "Have you ever been a patient in any type of hospital?"  The Veteran only revealed hospitalization for right hand stitches.  The examiner indicted the Veteran's spine to be normal, which was consistent with the full range of motion noted by private physicians in 1985.  

The Veteran entered active service on May 13, 1986.  On May 23, he was seen for a complaint of back pain.  It was specified that there was no history of trauma.  He specifically denied a history of low back pain and stated the onset was while doing physical training.  He was noted to be mildly obese.  There was a full range of motion without obvious deformity, edema, or ecchymosis.  There was full flexion and extension.  Point tenderness was found at the L2-3 region, bilaterally.  There was no paravertebral spasm.  Motor responses, straight leg raising, and heel to toe walking were normal.  The assessment was mechanical low back pain (mild obesity).  Treatment was recommended.  

The Veteran returned to the clinic on May 27, 1986, with continued low back pains.  He explained that he wanted to leave the service because of his back.  At this point, he gave a history of having low back pain for two years.  He stated that he was unable to perform physical training due to pain in his lumbosacral spine.  Objectively, the Veteran's back appeared to be normal with a full range of motion.  There was mild paravertebral tenderness at the L4-L5 level on the left and right sides.  There was no palpable spasm or fasciculation.  Straight leg raising was negative.  Left and right motor responses and deep tendon reflexes were normal and symmetrical.  Neurosensory responses were intact.  The assessment was mechanical lumbosacral pain (static), chronic, EPTS (existed prior to service).  It was noted that lumbosacral films were normal.  

[At this point it would be appropriate to discuss the varying  X-ray findings.  Before service, in 1984, X-ray studies revealed bilateral spondylolysis at level L5 and grade I spondylolisthesis of L5 on S1.  These changes have been confirmed by subsequent studies.  They do not go away.  By definition spondylolysis is a developmental condition.  Consequently, radiologists looking for acute injury or disease may not always report it.  Thus, the X-rays that do not report these developmental anomalies are not credible evidence that they are not there.] 

The Veteran was seen at the orthopedic clinic on May 28, 1986.  It was reported that he had hurt his back years ago playing football and had low back pain with push-ups.  Objectively, there was no list.  There was a full range of motion.  Straight leg raising was negative.  Deep tendon reflexes were intact.  X-rays of the lumbosacral spine disclosed bilateral spondylolysis at vertebra L5.  It was determined that the Veteran was medically unfit.  He was given a profile for no running or lifting.  The diagnosis was mechanical low back pain.  The physician expressed the opinion that the condition existed prior to service.  

The medical board report adequately explained the basis for an opinion that a condition existed before service.  The examining doctor was an orthopedic specialist.  He considered the Veteran's history of pre-service injury, and considered the nature of the disability as revealed by X-ray studies.  And, he considered his own examination, which was essentially normal, except for complaints of pain.  Because this opinion is based on history, X-rays, and examination, the Board finds it is competent and credible.  

The Veteran has assailed the May 28, 1986 physician's opinion asserting that he never played football.  He has submitted high school records to support that claim.  The service treatment record does not say that the Veteran was injured playing organized sports.  It merely says playing football.  As noted above, the private medical records establish that the bilateral spondylolysis with grade I spondylolisthesis with persistent back pain existed before he entered active service.  The service treatment records are relevant to two questions.  Did the preexisting condition advance beyond it natural progress during service and was there a super imposed injury in service?  

Here, the report of Entrance Physical Standards Board (EPSBD) Proceedings, DA Form 4707, was signed by the physician who did the May 28, 1986 examination as well as by another physician in the orthopedic services and the physician who was deputy commander for clinical services.  It explained that after careful consideration of the medical records, laboratory findings, and medical examination, the board found that the Veteran was unfit for enlistment.  The findings of the May 28 examination was discussed.  It was recommended that the Veteran be separated from service.  The physicians expressed the opinion that the back disorder existed prior to service and was not aggravated by service.  He was assigned a permanent profile prohibiting running or lifting.  

The record also contains a physical examination report dated June 13, 1986.  The Veteran's back was found to be straight with muscle spasm and tenderness in the left paraspinal area.  There was no motor or sensory abnormality.  He had a normal stance and gait.  Deep tendon reflexes were 1-2+ and symmetrical.  The assessment was EPTS back disorder.  

The service treatment records show that the vertebral defects that existed before service did not increase in severity.  They show symptoms in service and these were evaluated by medical experts and determined to be symptoms consistent with the pre-existing condition not with an increase in severity or additional disability.  

The Board has considered the Veteran's arguments relative to the service treatment records.  He has argued that the assignment of a profile reflects aggravation in service.  The EPSBD report does not explain why the doctors felt there was no aggravation but in stating that there was no aggravation when assigning a permanent profile it is clear that the doctors were not assigning a profile because of aggravation.  Thus, the assignment of a profile in this case is not evidence of aggravation.  

The Veteran has also argued that the symptoms in service reflected aggravation.  As a lay witness, the Veteran is competent to report symptoms, such as pain, in service.  However, he does not have the medical training and experience to diagnosis aggravation.  See Routen v. Brown, 10 Vet. App. 183, 186 (1995).  The Court has held that intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation.  Rather, the underlying condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Here, the service treatment records show complaints of pain and related symptoms such as spasms and tenderness.  The service treatment records, by themselves, do not show that the underlying structural disorder worsened or changed in anyway.  Consequently, we must reject the Veteran's argument that aggravation was shown by the symptoms in service.  

In July 1986, after leaving active service, the Veteran claimed benefits for a back injury incurred from May 23 to 28 of that year.  

An August 1986 VA X-ray study was reported to show the vertebral bodies were normal in height, contour and alignment.  Disk spaces were well maintained.  There was reported to be no evidence of spondylolysis or spondylolisthesis.  Apophyseal and sacroiliac joints were unremarkable.  There was no fracture or dislocation.  On the general medical examination, in August 1986, musculosketal findings were negative and the pertinent diagnosis was no medical examination diagnosis.  

The above evidence was in the record when the Veteran abandoned his claim in 1987.  As discussed in detail above, this evidence showed that the Veteran's back disorder existed before service and did not increase in severity during service.  

The current claim was received in February 2004.  In that claim, the Veteran reported that the injury happened when he was low crawling and a barrel rolled over his back.  

The Veteran was afforded a VA spine examination in July 2004.  The examiner noted that the examination request said the claims folder was being sent, but he did not say that it was actually available or that he reviewed it.  In light of this curious comment, we find that the claims folder was not available to or reviewed by the examiner.  

The Veteran denied sustaining a football injury prior to service.  He stated that he had low back symptoms ever since an accident during the second week of basic training.  He said he was low crawling on a pedestal, fell backwards, and twisted his back.  He went to sick call and, on orthopedic evaluation, was found to have mechanical low back pain.  He received an honorable discharge under medical circumstances.  Current symptoms were reported to be constant pain in the lumbosacral area with pins and needles radiation to both lower extremities.  He also complained of lack of endurance, fatigability, local warmth, stiffness, and weakness.  It was also reported that he had been in two motor vehicle accidents since 1986, but had no progression or change in symptoms.  Physical examination did not identify any specific deformities.  Restrictions of motion were measured.  Motion was limited by painful stiffness.  The Veteran verbalized and "gave rather dramatic facial grimacing and cogwheeling at the measurements" "as well as very slow movement through the range of motion exercises to a very exaggerated degree."  Neurologic examination was unremarkable.  Deep tendon reflexes, motor and sensory responses in the lower extremities were intact.   The diagnosis was a chronic strain of the lumbosacral spine of musculoligamentous origin.  

The examiner clarified that his opinion was based on the Veteran's statements.  Based on those statements, it was at least as likely as not that the Veteran's service incurred accident while in basic training falling of a pedestal while low crawling resulted in the present low back condition.  

X-ray studies were subsequently obtained and reviewed.  They showed partial sacralization of L5 and an otherwise normal lumbar spine.  There was no change in the diagnosis.  

The RO subsequently asked that the claims folder be reviewed and an opinion rendered.  The examiner who did the July 2004 VA spine examination reviewed the claims folder and provided an opinion.  This time, he specified that he reviewed the claims folder in its entirety, as well as the medical records, July 2004 examination report and X-ray studies.  The physician expressed the following opinion in August 2004.  
This Veteran appears to have had a preexisting back condition subsequent to a motor vehicle accident, as well as a history of chronic low back pain prior to his entrance.  This did not coincide exactly with the medical history as portrayed by the Veteran during the examination.  Subsequent to review the evidence of record in the claims file, as well as the Army position that the Veteran did not meet procurement standards, as well as his DD214 discharge reason that it was not due to a disability, the following medical opinion is provided.  It is the opinion of this medical examiner that the Veteran's current back condition is less likely than not the result of the service incurred complaints that the Veteran described during the July 15, 2004 examination.  It is more likely than not that the Veteran's long history of chronic back pain prior to his entrance resulted in a chronic low back musculo-ligamentous origin nature of back pain that the Veteran elected to leave the United States Army Service, and which has continued on and off as per the Veteran's verbalization during the exam of July 2004.  The fact that the Veteran has not submitted a claim for a period of approximately 18 years after his very brief period of enlistment in the service lends a sense of concern as to the sincerity of his claim.   

The Board finds that the August 2004 opinion is persuasive because it was provided by the examiner who did the July 2004 examination and upon review of the documented history in the claims folder.  Thus, we reject the examiner's earlier opinion that was based solely on a history provided by the Veteran, which was clearly not accurate.  

In June 2005, the Veteran was accorded a hearing before a hearing officer at the RO.  The Veteran conceded that his foot was run over by a car in 1979 or 1978.  He said that he sought medical treatment for his legs in 1984.  The doctor may have said something about pain being generated from his back, but the Veteran could not remember what the doctor told him.  The first time in the Veteran's life when he could recall having back pain was when he was low crawling, fell backwards, and twisted his back.  He stated that he had experienced back pain ever since.  The Veteran also acknowledged a 1989 motor vehicle accident, which involved his neck and shoulders, not his back.  This testimony is different from the records made before and during service, and is thus not credible.  

Private medical records were received in February 2006.  Private physician's records show that, in March 2004, the Veteran fell while walking down steps.  The next morning, he awoke with severe upper and lower back pain, as well as neck pain.  He had a history of fibromyalgia diagnosed in 2002, low back pain, degenerative joint disease in the back, scoliosis and other problems.  The doctor noted pain in the lower back, upper back and neck, as well as cervical and lumbosacral myalgia.  The assessment was a possible fibromyalgia.  Subsequent notes reflect improving low back pain.  In April 2004 it was noted that the Veteran had neck and back pain after a fall, but he also related that he had been in about 5 automobile accidents over the years and that was also related to his chronic back pain.  He also had muscle aches and pains from a history of fibromyalgia.  

In June 2004, the private physician saw the Veteran primarily for other complaints.  It was noted that there was no low back pain.  His fibromyalgia seemed to be fairly stable.  In July 2004, the Veteran complained of a pins and needles sensation in his lower extremities, all the time but mostly when lying down.  He also complained of a history of fibromyalgia.  Subsequent notes reflected low back pain and fibromyalgia.   

Medical records from the Social Security Administration (SSA) were received in April 2006.  They show that the Veteran had back symptoms following an automobile accident in January 1998.  X-rays in January 1998 disclosed bilateral spondylolysis at L5, which appeared to be of long standing.  There was no evidence of spondylolisthesis.  Records reflected continued back complaints.  

A private orthopedic progress note, dated in February 1998, shows the Veteran reported that his difficulties began with the January 1998 automobile accident.  He complained of knee, shoulder, and low back pain.  The low back pain was said to radiate into his legs.  The Veteran revealed a history of prior low back pain and said he had be discharged from service due to scoliosis.  The Veteran admitted a 1989 automobile accident but stated he had not had any back pain since then.  His spine was somewhat tender, flattened and straight.  Range of motion was severely limited by pain.  The Veteran's statements that he had no back pain until the 1998 accident add to the evidence that there was no aggravation in service.  

In June 1998, M. A. M., M.D. noted that a functional capacity evaluation had come back as invalid.  The Veteran had 3/5 symptom exaggeration behaviors.  Test protocols indicated that there was a non-organic component to his pain.  Examination showed nothing had changed and his back continued to be sore.  The assessment included non-organic pain syndrome secondary to work related injury and lumbar strain.  The doctor commented that the Veteran's problems were social and legal.  

In May 2004, Dr. N. A. N. wrote that the Veteran had been unable to obtain work because of chronic pain.  The Veteran told the doctor that, during service, he fell hard on his back while repelling off a building.  The pain did not subside and he was given a medical discharge.   A 1989 accident compounded the problem and he had since had similar trauma on several occasions.  The Veteran was pursuing his VA claim at this point and the history he gave the doctor reflects his claim.  The doctor did not endorse the Veteran's claimed history of injury in service.  

SSA determined the Veteran to be disabled.  The most recent determination, dated in August 2004, shows he was disabled by disorder of the muscles, ligaments and fascia, and secondarily by affective or mood disorders.  

In a report dated in May 2006, S. B. F., M.D. reported that the Veteran told him  that he had back pain since an injury in service when he was crawling on a pedestal and fell 9 feet.  The doctor expressed the opinion, "I suppose fibromyalgia may be contributing a little bit to it, but he states he has had discomfort ever since the original injury back in 1986, so it is in my opinion that it is at least as likely as not that the Veteran's service incurred accident while in basic training, falling off a pedestal while he was doing some low crawling may have resulted in the present low back condition."  Where doctors necessarily relied on history as related by the Veteran, their diagnoses can be no better than the facts alleged by the Veteran.  Swann v. Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 342 (1995).  Here, Dr. S. B. F. does not identify any specific manifestation and say that it is due to trauma.  The doctor's conclusion is based on the Veteran's statements rather than on his own findings.  Consequently, it is not persuasive.  

The Veteran had another VA examination in June 2006 and the doctor was specifically asked to address the question of aggravation.  The Veteran reported progressively worsening back pain since 1986.  The claims folder was reviewed, as well as service treatment records and VA medical records.  Physical examination was also performed.  There was no obvious palpable spondylolisthesis or scoliotic deformity.  There was no tenderness to firm palpation or paraspinal spasm.  Range of motion was measured with a goniometer.  Pain limited all movements.  He was able to walk on his heels and toes.  Sensation was intact.  He had good strength.  Deep tendon reflexes were 2+.  X-rays showed partial sacralization of L5 and were otherwise normal.  The X-rays also showed evidence of spondylosis at L5.  

Sacralization is the anomalous fusion of the 5th lumbar vertebra to the first segment of the sacrum, so that the sacrum consists of 6 segments.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1478 (28th ed., 1994).  Spondylosis is a general term for degenerative changes due to osteoarthritis.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1564 (28th ed., 1994).  

The diagnosis was chronic strain of the lumbosacral spine of muscular ligamentous origin with symptomatic spondylolysis of L5 which was diagnosed prior to enlistment.  The examiner provided an opinion based on his review of the claims file, service treatment records, VA medical records and his experience and training as an orthopedic surgeon.  He concluded that the Veteran's lumbar spine condition was not the result of aggravation of a pre-existing injury during service but was more likely due to unrelated etiology such as normal age progression, car accidents, falling down steps, etc.  The physician explained that although the Veteran's spondylolysis was symptomatic during service that was common with spondylolysis.  Also, whether he was involved in the military or any other activities common for a 17 year old boy to participate in, the doctor felt the symptomatology would have happened regardless.  The doctor further explained that the normal progression of spondylolysis was as he had described.  With increases in activity over the course of someone's young adult life, many times becoming symptomatic.  They would adjust their activities and pain would generally improve.  The Veteran stated that he currently adjusted his activities to improve pain.  Moreover, he had interval incidents happen since his one month in service, such as car accidents, falls down stairs, etc. further clouding the reasons for his chronic back pain.  The examiner conclude that he would be resorting to mere speculation to state which of these incidents had caused the Veteran's back pain to persist.  However, it was important to note that the condition predated his military service and the symptoms experiences in service were consistent with increased activity and symptomatology of a young man with spondylosis.  

In October 2006, the Veteran testified before a hearing officer at the RO.  The Veteran reported that he injured his back in service.  He explained that what he referred to as a pedestal was like a wall with a porch-like structure attached to it.  He said that when he fell, he twisted his body in a strange way.  The medical corpsman simply reported it as an injury while doing "PT" (physical training).  The Veteran testified that he fell on his back, twisting it.  The hearing went on to discuss the service treatment records, pre-service medical records, and more recent medical reports.  

In a statement received in June 2007, the Veteran's daughter described his low back symptoms and related limitations.  

In June 2007, the Veteran was seen at a private orthopedic clinic for an opinion by A. N. A., M.D.  The Veteran stated that he was alright and without any pain in his back until he hurt his back during a low crawl during training.  He reported that he had increased pain in the lower back on at least 3 different injuries during basic training.  He complained that he currently had low back pain with radiation into the left lower limb.  He also reported fibromyalgia, as well as spondylolysis and spondylolithesis.  He gave a history of leg pain since age 12 when a car ran over his foot.  A doctor told him his pain was mainly due to his spinal problems.  He stated that he had not had pain or other symptoms for several months when he enlisted for service.  He stated that during a low crawl exercise, he had a fall of several feet from a pedestal, landing on and twisting his back.  He claimed that on at least 3 other occasions he had exacerbation of back and leg pain and went on sick call.  He said that his back pain had continued since the injury in 1986.  He reported two minor motor vehicle accidents in 1989 and 1998.  The doctor reviewed private medical records from 1984, 1985, 1986, 1989 and 1998, as well as the reports of the July 2004, August 2004, and June 2006 VA examinations.  The doctor noted that straight leg raising was limited to 30 degrees, bilaterally.  There was tenderness to palpation and pain on range of motion testing.  X-rays disclosed spondylolysis at L5 and grade I spondylolisthesis of vertebra L5.  The doctor expressed the opinion that the condition existed before service.  He explained that medical records made at a private hospital, before service, showed a diagnosis and treatment.  The doctor was of the opinion that the condition was aggravated by service.  

In support of that position, the doctor pointed to the absence of substantial bone changes on X-rays before and after service.  The second reason presented by the doctor was that the Veteran was asymptomatic before service.  Thirdly, the Veteran became symptomatic during physical training.  The examiner noted tenderness at L2-3, while the preexisting condition involved only L5-S1 spondylosis.  Fourth, issuing a profile was interpreted as evidence of substantial aggravation.  The doctor concluded that the alleged injury in service did exacerbate the pre-existing condition.  The doctor noted that the opinion was based on information available to him, including history given by the examinee.  

In July 2007, the Veteran appeared for a video conference hearing and gave sworn testimony to the undersigned.  The Veteran stated that he was injured three times in service.  The first was in a fall off a wall, backwards to a platform beneath, which he referred to as a pedestal.  He fell on his back, twisted and rolled over.  He then went to sick call on June 23, 1986, when it was reported that he hurt his back doing physical training.  He went on sick call on the 27th because they did not tell him what to do.  He noted that he was given a permanent profile for no running or lifting.  The Veteran further discussed his medical treatment during service and his examination after service.  He averred that he had back symptoms since service and that he should have been rated as totally disabled since that time.  

Conclusion

Medical reports from private physician, including X-ray studies establish that the Veteran had bilateral spondylolysis at level L5 and grade I spondylolisthesis of L5 on S1 before he entered active service.  These medical records, along with the service records that do not show an aggravation of the back disability, are more than sufficient to rebut the presumption of soundness provided by 38 U.S.C.A. § 1111 (West 2002).  

The question then becomes one of aggravation.  This is a two prong question.  First, did the bilateral spondylolysis at level L5 and grade I spondylolisthesis of L5 on S1, documented prior to service, increase in severity and if so was such increase beyond the natural progress of the disorder?  This is a medical question that requires a medical opinion.  However, there is no medical opinion that the underlying spondylolysis or spondylolisthesis defects ever became worse.  In June 2007, Dr. A. N. A. reviewed the records, examined the Veteran and had X-ray studies done.  The X-rays, more than 20 years later, simply continued to show spondylolysis at L5 and a grade I spondylolisthesis of vertebra L5.  Dr. A. N. A. did not identify any increase in the severity of these underlying defects.  The June 2006 VA examiner explained that the flare-ups of pain with activity, as described by the Veteran and service treatment records, are the normal course of the preexisting spondylolysis.  Dr. A. N. A. failed to address the natural progress of the disease or to explain why there would be a difference between the natural progress of the disorder and the Veteran's symptoms.  Consequently, on this point, the opinion of the VA examiner in June 2006 and the complete absence of evidence of there ever being a change in the underlying defects provide evidence which definitely establishes that the underlying spondylolysis at level L5 and grade I spondylolisthesis did not advance beyond their natural progress during the Veteran's active service.  

The next question by way of aggravation is whether, during service, an additional disability was superimposed on the pre-existing defects?  In this case, the Veteran reports that he fell and twisted his back, injuring it during training.  The Veteran is competent to report what happened to him during service.  The trained medical personnel are competent to make medical records.  The next question is which is credible?  During service, on May 23, 1986, when the Veteran was first seen for a complaint of back pain, the medical personnel reported that there was no history of trauma.  The history is a significant starting point to diagnose and eventually treat a complaint.  We now have to determine whether the examiner who made that entry or the Veteran is not credible.  

In evaluating the Veteran's credibility, we note many discrepancies.  First, the Veteran has recently given sworn testimony to the effect that his foot was run over when he was 12 and he had some leg pain, for which he saw a doctor in 1985.  The actual medical records show that in September 1985, a private physician wrote that the Veteran reported that he had been injured by a car at age 12 and had had back pain ever since that time.  He described the pain and said that it bothered him at night to such an extent that he could not lay on his back or side without pain.  Objectively, there was a full range of motion but pain to palpation throughout his lower back.  Approximately, 7 months later, in April 1986, when asked on entrance examination if he had ever had recurrent back pain the Veteran reported "no."  He also failed to disclose his hospital treatment for his back.  It is not credible that the Veteran could have forgotten the extensive long standing pain that had bothered him a few months earlier.  

Years later, the Veteran had an automobile accident in January 1998.  At that time, he ascribed all of his back pain to that accident.  He reported that he had been discharged for "scoliosis" but did not report continuing back symptoms after service.  He admitted to a 1989 accident and specifically stated that he had not had back pain following that incident.  This statement, given to private medical care providers for the purposes of treatment years after service is persuasive evidence that there were no continuing back symptoms following service.  The statement is directly contrary to later statements of continuing symptomatology after injury in service.  

Further, the Veteran's statements regarding a back injury in service have been inconsistent.  When he made his claim in February 2004, he wrote that while doing a low crawl, a barrel rolled over his back.  That injury somehow evolved into a fall from a wall on an obstacle course.  Because of all these inconsistencies we find the Veteran's recent reports of trauma in service are not credible.  On the other hand, we find that the clinical record that there was no trauma was credible because it was made at the time the Veteran was symptomatic, by trained medical personnel, and for treatment purposes.  Consequently, the medical opinions that rely upon the Veteran's claim of trauma in service are themselves not credible.  

The Board concedes that the Veteran was symptomatic with push-ups during service.  This moves us to the next level of inquiry as to whether the push-ups provided enough trauma to cause a permanent increase in disability.  We again note that the Veteran is competent to report continuing symptoms.  We also again note the Veteran's credible statement to medical personnel in January 1998, to the effect that he did not have back symptoms before the January 1998 accident.  We find the explanation by the June 2006 VA examiner to be persuasive.  He wrote that although the Veteran's spondylolysis was symptomatic during service that was common with spondylolysis and that the normal progression of spondylolysis was as the Veteran had described, with increases in activity over the course of someone's young adult life, many times becoming symptomatic.  The person would adjust their activities and pain would generally improve.  We find the examiner explanation to be consistent with the records made at the time of service.  Thus, we find that the service treatment records and the VA examination opinions of August 2004 and June 2006 provide a preponderance of evidence showing that the preexisting condition manifested itself by symptoms in service but there was no increase in the severity of the underlying disability or additional superimposed disability.   

We are not persuaded by the opinion of Dr. A. N. A.  This private physician has provided an impressively formatted report which might be convincing to a casual reader.  He cites several reasons for his opinion and, again, this gives the appearance of a well reasoned opinion.  However, the reasons he cites do not provide support for the opinion.  

In support of aggravation, the doctor pointed to the absence of substantial bone changes on X-rays before and after service.  Aggravation requires some kind of changes, although not necessarily bone changes.  So, it does not make any sense to say that the absence of bone changes is evidence of aggravation.  Also, the doctor does not argue that the spondylitic lesions were not there before or after service, so the doctor does not really explain the meaning of the radiologists missing the defects before and after service.  The second reason presented by Dr. A. N. A. was that the Veteran was asymptomatic before service.  As discussed above, those claims are not credible.  Thirdly, the Veteran became symptomatic during physical training.  Merely being symptomatic in response to the stresses of service does not mean that the disability has increase in severity.  Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation.  Rather, the underlying condition must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Dr. A. N. A. also thought it significant that the examiner in service noted tenderness at L2-3, while the preexisting condition involved only L5-S1 spondylosis.  The examiner on May 23, 1986 reported point tenderness, bilaterally in the L2-3 region but, for many years, we have no subsequent evidence to show this is chronic.  On May 27, the tenderness was located at L4-L5.  It was over 20 years later that Dr. A. N. A. found tenderness at L2-3.   Dr. A. N. A. also interpreted issuing a profile as evidence of substantial aggravation.  The same document in which service department physicians decided to issue a permanent profile against running or lifting clearly states "service aggravation: no."  For these reasons, the Board finds that Dr. A. N. A.'s opinion is not persuasive.  

We do find the evidence against the claim to be persuasive.  The doctor who examined the Veteran on June 28, 1986 is the primary signatory on the EPSBD Proceedings report.  Based on his findings on that examination and the rest of the service treatment records, he concluded that the Veteran did not meet retention standards and that there was no aggravation in service.  Two other doctors reviewed his findings , as well as the service treatment records and agreed.  In conjunction with the current claim, in July 2004, the Veteran misrepresented the facts to the VA examiner stating that he was injured in service and had back pain since that accident.  When the examiner was able to review the claims folder, showing a preexisting back pain and no injury in service, the examiner concluded that the Veteran's back disorder was not incurred in service.  Aggravation was specifically addressed in June 2006, when the examiner identified the symptoms in service as being those of the natural progress of the condition, not aggravation.  

Consequently, the Board finds that the medical opinions supporting the claim are based on statements made years after service that are not credible.  While there is competent, credible evidence in the form of medical records and reports that show the Veteran's back disorder existed before service, manifested itself by being symptomatic in service, and did not advance in severity beyond its natural progress during service.  Since there is a preponderance of evidence against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

CUE

In June 2006, the Veteran wrote that the RO committed clear and unmistakable error in the rating action of May 1987 "thru this present day" wherein it denied service-connection for chronic low back pain.   He stated that his back problems in service show that there was an increase in severity of his spondylolysis during service.  The RO construed this as a claim of clear and unmistakable error (CUE) in the rating action of May 1987.  In its September 2006 decision, the RO pointed out that there was no May 1987 rating action.  The Board has reviewed the file and agrees on this point.  

The Veteran's notice of disagreement with the denial of his CUE claim is contained in a VA Form 9, Appeal to the Board of Veterans Appeals, dated in November 2006.  In that form, the Veteran argued several points as to how the evidence was weighed.  A statement of the case on the CUE issue was sent to the Veteran in February 2007.  His substantive appeal was received in March 2007.  In it he asserted CUE in the RO actions of 1986 and 1987.  Consequently, the Board has broadly construed the CUE claim as asserting CUE in the initial handling of the claim.  

"A decision of [an RO] shall be final and binding on all field offices of [VA] as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C. § 5104."  38 C.F.R. § 3.104(a).  Such a final decision may be subject to revision, however, in the presence of clear and unmistakable error, as described in 38 C.F.R. § 3.105.  38 C.F.R. §§ 3.104(a), 3.105.  Thus, a prior RO decision will be accepted as correct unless CUE can be shown.  38 C.F.R. § 3.105(a).  

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); accord Richardson, 20 Vet. App. at 68-69 (noting that "the error must have 'manifestly changed the outcome' of the prior decision").  

The criteria to determine whether CUE was present in a prior determination are as follows: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992); accord Richardson v. Nicholson, 20 Vet. App. 64, 68-69 (2006) (setting forth CUE requirements).  

If a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  There is a presumption of validity to otherwise final decisions, and where such decisions are collaterally attacked--and a CUE claim is undoubtedly a collateral attack--the presumption is even stronger.  See Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384  (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language used in Russell).

The JMR noted that the Court has determined that if a claimant fails to plead CUE with the specificity required, the remedy is dismissal without prejudice, not denial.  The JMR asserted that the Board should determine whether the appellant has plead CUE sufficiently, and if so decide the issue on the merits with an adequate statements of reasons and bases.  The Veteran's testimony and correspondence have tended to mix his CUE arguments with those pertaining to the merits of the back claim.  However, we must liberally construe his claim and not simply dismiss it because of the manner in which it is presented.  

In fact, two very clear and specific CUE claims run through the Veteran's presentations and arguments.  First, the Veteran asserts that the evidence of record in 1986 supported his claim and it was CUE not to grant service-connection at that time.  Second, that the RO ignored critical evidence in the form of an address change.  Thus, the Veteran did not abandon his claim by failing to report for examination because VA erred in sending the examination notice to an old address.  The JMR acknowledged the address change claim and specifically directed the Board to search the file for the alleged address change.  We have done so and have not found any timely address change.  

The Veteran's original claim was received in July 1986.  It provided an address that was used throughout the RO's correspondence with the Veteran in 1986.  The file shows that the RO obtained private and service treatment records.  The Veteran was scheduled for examination.  We know that the examination report was sent to the correct address because the Veteran reported in August 1986 for a general medical examination, laboratory and X-ray studies.  The consultation sheet, prepared for a rheumatology examination in October 1986 the letters "FTR" (Failed to Report).  The report of the general medical examination also shows that he did not report for the rheumatology examination.  The nature of this claim clearly indicated the need for the specialist examination.  A claimant must cooperate with VA in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In January 1987, the RO wrote to the Veteran at the address in his original claim and informed him that his claim could not be granted.  He was told that claimants must undergo an examination when requested and he failed to report for a scheduled examination.  No further action would be taken unless VA received notice that he was willing to report for examination.  There is a presumption of regularity that the mail was delivered to the address it was sent to.  In this case, the January 1987 letter was sent to the address of record and not returned to VA, so there is a presumption that the Veteran received it.  

In August 1987, the RO reviewed the claim.  It noted that the service treatment records indicated a pre-existing condition and that the claim should be developed if the Veteran reopened the claim.  

The Veteran did not reply to the RO and was not heard from for over 10 years.  Where evidence requested in connection with an original claim is not furnished within one year of the date of the request, the claim will be considered abandoned.  38 C.F.R. 3.158 (2010).  Since the Veteran did not report for examination within a year of the request, his claim is properly considered to have been abandoned.  

In October 2007, the Veteran submitted a letter discussing the merits of his claim.  He attached a copy of a hand written letter dated 10/3/86.  In it he provided a different address.  He wrote that he was homeless and asked that all correspondence be sent to his mother at the address provided.  Another copy of this letter was received in March 2009.  The original letter was received and date stamped in April 2010.  We don't know when the letter was written, but it was clearly in the Veteran's possession until April 2010 when it was received by VA.  It was not in the record at the time the initial VA examinations were scheduled in 1986.  

In the normal course of events, it is the burden of the veteran to keep the VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of the VA to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  The Board finds that, in 1986, all notices were sent to the Veteran at the address of record.  They were received by him and not returned.  Nevertheless, he did not report for examination or otherwise contact VA in the year after an examination was scheduled.  Consequently, there was no CUE in treating his claim as abandoned.   

Moreover, in as much as the record contained evidence of a preexisting disability, a current examination was needed to determine whether the back complaints in service represented an additional disability or were merely symptoms of the existing condition.  The Board finds that the evidence at the time of the initial RO handling of the claim was not sufficient to support the claim and there was no CUE in not granting service-connection for a back disorder at that time.  (The merits of the evidence are discussed in greater detail below.)  The Veteran's arguments as to the evidence of record in 1986/1987 are essentially arguments as to how the evidence was weighed.  He claims that it was enough to support his claim, while the RO wanted more.  A disagreement as to how evidence was weighed is not CUE.  See Crippen v. Brown, 9 Vet. App. 412, 418 (1996) (quoting Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc)).  

In conclusion, the Board finds no CUE in the determination that the Veteran abandoned his initial claim.  The Board finds no CUE in the claim that the evidence of record supported the claim in 1986.  To that extent, the Veteran's CUE claims are denied.  The Veteran has made numerous assertions of CUE and has used the term frequently and loosely throughout his claim.  We find that these other references to CUE lack specificity.  Consequently, any other claims of CUE must be dismissed without prejudice due to lack of specificity.  


ORDER

Service connection for a back disorder is denied.  

In as much as RO decisions in January 1987 and August 1987 did not contain CUE, they cannot be revised on that basis.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


